DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24, 29, 30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
The applicant should note that claim 29 is withdrawn as per the election of 6/7/21.  Additionally, claims 31, 33, 34, 35 and 37 are dependent on claim 29 and are therefore also withdrawn.
Claims 21-23, 25-28, 36 and 38-40 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 21, 22, 23, 36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2011/0173925 to Brown in view of U.S. patent Publication US2012/0137610 to Knight et al.
Regarding claims 21 and 40, Brown discloses a wall panel with framework comprising horizontal stud members (fig. 2A: 118 & 120 [0018]), vertical stud members (114 & 116 [0018]), an inner and outer wall surface and pairs of peripheral edges (along 114 & 116), vapor barrier (122 inherently capable of stopping vapor) on the inner surface and a weather barrier (opposite side of 122 and inherently capable of stopping weather) on an exterior surface, a barrier covering peripheral edges (fig. 2B: see 124 over 114 on two sides of 114), and a bonding joint (fig. 1B area under 16 and 16, including opposite side).  However, Brown does not disclose an outer siding outwardly of the weather barrier.  Knight discloses a wall panel having an outer siding (fig. 1: 122) of a wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown by adding a siding in order to better insulate the building.
Regarding claim 22, the barriers overlap along at least one of the first pair of peripheral edges and the second pair (as shown in fig. 1B and 2B).
Regarding claim 23, the bonding joint is on the vapor barrier and the vapor barrier of another wall when adjacent (see fig. 1C: 16 and/or 2C:148).
Regarding claim 36, the first pair of peripheral edges have upper (fig. 3A: top at 214 and lower at bottom) and the second pair include side edges (sides of 118 under barriers (not shown).

Regarding claim 39, Brown discloses first and second panels (fig. 	1C abutting and peripheral edges contact the bonding joint (at 16). 


Claim 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2011/0173925 to Brown in view of U.S. patent Publication US2012/0137610 to Knight et al. further in view of U.S. Patent No. 7,607,271 to Griffin et al.
Regarding claims 25, 26 and 28, Brown does not disclose the use of overlapping rigid flashing on the outer wall.  Griffin discloses a panel having rigid (inherently to a degree) overlapping flashing (fig. 1: 26) with first section (26) and second section (30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Brown by adding such flashing in order to better protect the structure from moisture.  The second section would inherently overlap edges and the adjacent panel’s wall surface.







Claim Objections
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the limitations of claims 21, 25, and the rigid flashing inserted between wall framework and weather barrier membrane.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633